DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on June 28, 2022. Claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous Office Action.
Applicant’s filing of a proper terminal disclaimer on 6/28/2022 is sufficient to overcome the nonstatutory double patenting rejections set forth in the previous Office Action.

Allowable Subject Matter
Independent claims 1, 11 and 19 are allowed. Dependent claims 2-10, 12-18 and 20 are allowed based on their dependency. 

Claim 1 recites, inter alia, “in response to determining that the first portion of the one or more of the pieces of personal data associated with the data subject has one or more legal bases for continued storage, automatically maintaining storage of the first portion of the one or more pieces of personal data; and automatically facilitating deletion of a second portion of the one or more pieces of personal data associated with the data subject, wherein the second portion of the one or more pieces of personal data associated with the data subject is different from the first portion of the one or more pieces of personal data”.
Claim 11 recites, inter alia, “in response to determining that the first portion of the one or more of the pieces of personal data associated with the data subject has one or more legal bases for continued storage, automatically notifying one or more privacy officers of the organization of (i) the first portion of the one or more pieces of personal data, and (ii) the one or more legal bases for continued storage of the first portion of the one or more pieces of personal data; and automatically facilitating deletion of a second portion of the one or more pieces of personal data associated with the data subject, wherein the second portion of the one or more pieces of personal data associated with the data subject is different from the first portion of the one or more pieces of personal data”.
Claim 19 recites, inter alia, “in response to determining that the first portion of the one or more of the pieces of personal data associated with the data subject has one or more legal bases for continued storage, automatically maintaining storage of the first portion of the one or more pieces of personal data; providing the first portion of the one or more of the pieces of personal data associated with the data subject that has one or more legal bases for continued storage to one or more privacy officers of the organization; receiving storage retention feedback from the one or more privacy officers associated with the first portion of the one or more of the pieces of personal data associated with the data subject; and automatically facilitating deletion of a second portion of the one or more pieces of personal data associated with the data subject, wherein the second portion of the one or more pieces of personal data associated with the data subject is different from the first portion of the one or more pieces of personal data”.

The closest prior art made of record are:
Yara et al. (U.S. Pub. No. 2015/0066865 cited in the previous Office Action and hereinafter referred to as Yara) which discloses retaining privacy data based on legal requirements – paragraph [0026]
Paknad (U.S. Pub. No. 2009/0327021 cited in the previous Office Action) which discloses destroying data based on a legal obligation – paragraph [0051] and Fig. 5

While the prior art does generally disclose retaining data and deleting data based on legal requirements, the prior art is not considered to disclose the particular combination of the limitations as claimed in claims 1, 11 and 19. Therefore, claims 1, 11 and 19 are considered to contain allowable subject matter over the prior art. Claims 2-10, 12-18 and 20 are considered to contain allowable subject matter over the prior art based on their dependency.

13.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

14.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Birdsall et al. (U.S. Pub. No. 2011/0158252) – cited for teaching partially removing PII – paragraph [0034]
Boddu et al. (U.S. Pub. No. 2022/0137850) – cited for teaching erasing data based on retention policies – paragraph [0013]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438